While there may not have been any technical error committed by the Clerk in entering the decree pro confesso, it seems to me that, upon the important and very material facts alleged in the motion to vacate the decree pro confesso, the chancellor erred in denying it. Furthermore, it is quite possible that the petition filed by the defendant below might well be considered as a motion for stay of further proceedings until the court should make an allowance of attorneys' fees so that the defendant could file her answer and properly present her defense. As Mr. Justice BUFORD has pointed out this petition certainly presented justiciable questions, and while I do not dissent from the legal propositions set forth in the opinion of Mr. Justice THOMAS, I think, on the facts alleged *Page 112 
in the motion to vacate decree pro confesso, the Court should have granted it.